                                                                                                                                                      I

. AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of 1   (£
                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                JUDGMENT IN A CRIMINAL CASE
                                  v.                                           (For Offenses Committed On or After November 1, 1987)


                    Jose Gabriel Flores-Vazquez                                Case Number: 2:19-mj-9710

                                                                               Francisco J San
                                                                               Defendant's Attorney


  REGISTRATION NO. 85812298
  THE DEFENDANT:
   IZI pleaded guilty to count( s) 1 of Complaint                                                                .. , . . .. , . . ..
   D was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                   Nature of Offense                                Count Number(s)
  8:1325(a)(2)                      ELUDING EXAMINATION AND INSPECTION (Misdemeanor) 1

   D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




   D Count(s)                                                                   dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term\/

                                  ~TIME SERVED                             D                                        days

   IZI Assessment: $10 WAIVED IZI Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                            charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Monday, June 17, 2019

                 ,.· ., .-                                                  Date of Imposition of Sentence


  Received     Jttj__   ;I'
                              j




                                                                            ~MAJOR
                                                                            UNITED STATES MAGISTRATE JUDGE


  Clerk's Office Copy                                                                                                         2:19-mj-9710
